Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.989 Filed 01/12/21 Page 1 of 39




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LEIGH PETERSON and NORTHERN
CAPITAL INSURANCE AGENCY
SERVICES, LLC,

             Plaintiffs,

                                                     Case No. 2:20-cv-11016
v.                                                   Honorable Linda V. Parker

NORTHERN CAPITAL, INC., WAYNE
MANN, and CHOICE INSURANCE
SERVICES, LLC, d/b/a Northern Capital
Insurance Group,

          Defendants.
_______________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT WAYNE MANN’S AND CHOICE INSURANCE SERVICES,
           LLC’S MOTION TO DISMISS (ECF NO. 3)

      Plaintiff Northern Capital Insurance Agency Services, LLC (“NCIAS”), a

licensed insurance agency, and Plaintiff Leigh Peterson, President of NCIAS, each

allegedly subcontracted at one point or another with Defendants Northern Capital,

Inc. (“Northern Capital”), Choice Insurance Services, LLC (“Choice Insurance”),

and/or Wayne Mann, President of Northern Capital and employee of Choice

Insurance. (ECF No. 1-1 at Pg. ID 14.) In response to events that occurred over

the course of the parties’ dealings, Plaintiffs now sue Defendants for (i) breach of

contract as to Northern Capital; (ii) fraudulent misrepresentation as to Northern
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.990 Filed 01/12/21 Page 2 of 39




Capital and Mann; (iii) innocent misrepresentation as to Northern Capital and

Mann; (iv) statutory conversion as to Northern Capital and Choice Insurance; (v)

accounting as to Northern Capital and Choice Insurance; (vi) breach of contract as

to Choice Insurance; (vii) tortious interference with a contract or business relations

as to all Defendants; (viii) receivership as to Northern Capital and Choice

Insurance; and (ix) silent fraud as to Mann. (ECF No. 1-1.)

         The matter is presently before the Court on Choice Insurance’s and Mann’s

Motion to Dismiss. (ECF No. 3.) The motion has been fully briefed. (ECF Nos.

14, 16.) For the reasons that follow, the motion is granted in part and denied in

part.1

                            FACTUAL BACKGROUND

     NCIAS & Northern Capital Enter into An Agency-Agent Agreement

         On June 1, 2008, NCIAS and Northern Capital entered into an Agency-

Agent Agreement (“Agency Agreement”). (ECF Nos. 1-1 at Pg. ID 15, 34-38.)

Under the agreement, NCIAS had the authority to solicit and bind insurance

business for any of Northern Capital’s insurance companies. (Id. at Pg. ID 15, 34.)



1
  Northern Capital has not moved for dismissal of the Complaint against it, nor has
it filed an Answer or made an appearance in this case. Accordingly, this Opinion
and Order does not address Count I (Breach of Contract as to Northern Capital)
and does not otherwise opine as to Northern Capital’s potential legal liabilities.
                                        2
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.991 Filed 01/12/21 Page 3 of 39




In addition to the Agency Agreement, the parties entered into an “Addendum to

Agent’s Agreement” (“Addendum”). (Id. at Pg. ID 40.) Together, the Agency

Agreement and Addendum outlined several provisions related to ownership of

business accounts, expenses, and compensation:

       “OWNERSHIP OF BUSINESS”: “Business accounts will be
        . . . developed, solicited, serviced, sold and maintained by . .
        . [NCIAS] and [NCIAS]’s employees and these accounts are
        the property of [] [NCIAS] 100%. . . . In the event of
        termination of this Agreement, [] [NCIAS]’s records, use and
        control of expirations shall remain the property of [] [NCIAS]
        and be left in [the] undisputed possession [of] [NCIAS].” (Id.
        at Pg. ID 36, ¶ J.)

       “EXPENSES”: Northern Capital will pay NCIAS’s expenses,
        including (i) NCIAS employees’ “out of the home office
        payroll and payroll services”; (ii) NCIAS employees’ workers
        compensation; (iii) “all business expenses arising out []
        [NCIAS]’s business activities”; and (iv) “the errors and
        omissions insurance on behalf of [] [NCIAS]’s business
        affiliated with [] [Northern Capital] . . . . Expenses will be
        paid from gross revenues generated by [] [NCIAS]’s
        business”, “credit[ing] 90% of gross commission to []
        [NCIAS].” (Id. at Pg. ID 35, ¶ F.)

       “FULL COMPENSATION”: Northern Capital will “full[y]
        compensate” NCIAS as follows:

               o Northern Capital will remit to NCIAS “ninety
                 percent (90%) of the gross commissions actually
                 received by [] [Northern Capital]” on “all property
                 and casualty business produced by [NCIAS] and/or
                 [NCIAS]’s employees. . . . This applies to all new
                 and renewal business.” (Id. at Pg. ID 40, ¶ 1(a).)

                                         3
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.992 Filed 01/12/21 Page 4 of 39




                o “[NCIAS] will receive any contingency, bonus, or
                  profit-sharing commissions on a pro rata basis from
                  all insurance markets associated with [] [Northern
                  Capital] . . . . [NCIAS] will receive a copy of all
                  contingency, bonus, or profit sharing arrangements
                  that [Northern Capital] has established or
                  establishes while [the] agreement is in force.” (Id.
                  at Pg. ID 40, ¶ 1(b).)

                o “[Northern Capital] will give [] [NCIAS] an
                  accounting of all commissions due to [] [NCIAS] on
                  the fifteenth (15th) day of each month for any and
                  all business of the preceding month. . . . [Northern
                  Capital] will also provide sales reports to []
                  [NCIAS] upon [NCIAS]’s request when [NCIAS]
                  desires such report on [] [NCIAS]’s business.” (Id.
                  at Pg. ID 40, ¶ 2.)

                o “[NCIAS] agrees to pay to [Northern Capital] 10%
                  of gross revenue; such costs to [NCIAS] shall not
                  be less than $40,000 in any fiscal year.” (Id. at Pg.
                  ID 40, ¶ 3.)

                o “[NCIAS] and [Northern Capital] agree to review
                  [the] business arrangement in 24 months. If at that
                  time either party decides that [the] contract and
                  business arrangement does not meet their
                  expectation then either party may remove
                  themselves from [the] arrangement.” (Id. at Pg. ID
                  40, ¶ 4.)

      Plaintiffs allege that, from 2008 through September 30, 2019, NCIAS

performed its obligations under the Agency Agreement and Addendum, producing

millions of dollars of premiums and, thereby, millions of dollars in commissions.



                                         4
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.993 Filed 01/12/21 Page 5 of 39




(Id. at Pg. ID 17.) Plaintiffs further allege that, during the same time period,

Northern Capital:

       Failed to pay the agreed upon expenses, with NCIAS paying
        “all of their own business expenses associated with the
        business it produced under the Agency Agreement and
        Addendum” (including “employee salaries, taxes, insurance,
        commissions, utilities, rent, office expenses, information
        technology, licenses, entertainment and other similar
        expenses”). (Id. at Pg. ID 17-18.)

       Shared NCIAS’s “confidential and propriety information . . .
        with third parties.” (Id. at Pg. ID 25.)

       “[F]ailed to provide NCIAS with production reports,
        commission statements, sales reports accounting and other
        financial support relating to commissions paid to Northern
        Capital for NCIAS’s business”; “[F]ailed to provide NCIAS
        with copies of Northern Capital’s contingency agreements,
        and evidence of contingency calculations and payments made
        under those agreements by the applicable insurance
        companies.” (Id. at Pg. ID 17.)

       “[M]isrepresented to NCIAS the amount of commissions and
        contingency payments that were paid to Northern Capital by
        the relevant insurance companies (such as, Fremont Insurance
        Company) for business produced by NCIAS”; “[F]ailed to
        pay all and misrepresented the amount of commissions and
        contingency commissions due NCIAS under the Agency
        Agreement and Addendum.” (Id.)




                                           5
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.994 Filed 01/12/21 Page 6 of 39




             Choice Insurance Allegedly Acquires Northern Capital

      Plaintiffs allege that, on or about February 1, 2019, Choice Insurance

acquired the stock or business of Northern Capital. (Id. at Pg. ID 27.) According

to a February 7, 2019 press release:2

             Choice Bank [] entered into an agreement to acquire
             Northern Capital Insurance Group . . . . The acquisition
             was final as of Friday, February 1, 2019. Northern Capital
             Insurance will continue to operate under the same name,
             as a division of Choice Insurance, for an undisclosed
             period of time.

(Ex. 2, ECF No. 14-3 at Pg. ID 474.)

      Plaintiffs further allege that Mann advised them of this transaction for the

first time on or around the day of acquisition. (ECF No. 1-1 at Pg. ID 27.)



2
  This press release was attached as an exhibit to Plaintiffs’ response to
Defendants’ Motion to Dismiss. In their reply brief, Defendants contend that
Plaintiffs “improperly submitted” the document. (ECF No. 16 at Pg. ID 562.) In
their Complaint, Plaintiffs alleged that, on or about February 1, 2019, “Choice
Insurance acquired the stock or business of Northern Capital” and Choice
Insurance is doing business as Northern Capital. (ECF No. 1-1 at Pg. ID 13, 27.)
The Court will consider the press release in deciding this 12(b)(6) motion because
it “simply fill[s] in the contours and details of the plaintiff’s complaint, and add[s]
nothing new.” Yeary v. Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th
Cir. 1997); see also Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“Yet,
if extrinsic materials merely ‘fill in the contours and details’ of a complaint, they
add nothing new and may be considered without converting the motion to one for
summary judgment.”). In addition, Defendants had ample opportunity to respond
to content of the press release in their reply brief. Thus, “[i]t cannot be said that
they suffered any prejudicial surprise.” Yeary, 107 F.3d at 445.
                                             6
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.995 Filed 01/12/21 Page 7 of 39




Following the closing of the transaction, Defendants notified regulatory agencies,

errors and omissions insurance carriers, and other insurance companies that

NCIAS was or had been acquired by Defendants as a part of the transaction. (Id.)

        Plaintiffs allege that NCIAS was never acquired by and never served as a

subsidiary of either Northern Capital or Choice Insurance. (Id.) Rather, as a result

of the February 1 transaction, Choice Insurance not only acquired Northern Capital

but also “an assignment of the Agency Agreement and Addendum.” (Id. at Pg. ID

30.)

       Peterson and Northern Capital Enter into An Independent Contractor
                                  Agreement

        Also on February 1, 2019, Peterson and Northern Capital entered into an

Independent Contractor Agreement (“IC Agreement”). (See id. at Pg. ID 42, 44.)

Plaintiffs allege that, in order to induce Peterson to sign the IC Agreement, Mann

represented that the new agreement “was necessary to show bank ownership.” (Id.

at Pg. ID 18.) The IC Agreement included the following provisions:

          “[Northern Capital] [will] [] pay [Peterson] and any
           employee or independent contractor [Peterson] hires a
           commission split excluding profit sharing as agreed to by
           both parties.” (Id. at Pg. ID 42.) “Peterson is entitled to
           receive her pro-rata share of profit sharing checks from the
           Accident Fund and Michigan Miller’s. . . . If [] Peterson
           becomes 50% of the production for any other carrier she will
           be entitled to receive her pro-rated percentage of profit
           sharing from any such carrier.” (Id. at Pg. ID 44.)
                                          7
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.996 Filed 01/12/21 Page 8 of 39




        “[Peterson] will own all accounts generated by [Peterson],
         it’s employees or independent contractors. All records
         associated with the above commissions or accounts will be
         owned by [Peterson].” (Id. at Pg. ID 42.)

        “[Northern Capital] will maintain an income statement solely
         for the purpose of determining profit generated from
         [Peterson’s] operations.” (Id.)

      Plaintiffs allege that Choice Insurance has not provided Peterson with an

income statement for her business, nor paid commissions and profit sharing due

and owed to Peterson.3 (Id. at Pg. ID 18.) In addition, upon Plaintiffs’ information

and belief, Choice Insurance has shared Peterson’s confidential and proprietary

information with third parties. (Id. at Pg. ID 19.)

                           APPLICABLE STANDARD

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is



3
  The Court highlights that, despite the fact that Peterson and Northern Capital
were parties to the IC Agreement, Plaintiffs’ lodge their allegations regarding the
IC Agreement as to Choice Insurance. The discussion infra as to Count VI
(Breach of Contract as to Choice Insurance) may clarify any confusion fostered by
the manner in which Plaintiffs frame these allegations.

                                          8
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.997 Filed 01/12/21 Page 9 of 39




entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

                                           9
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.998 Filed 01/12/21 Page 10 of 39




of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to

dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

“[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

[c]omplaint and any exhibits attached thereto, public records, items appearing in

the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

so long as they are referred to in the [c]omplaint and are central to the claims

contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008). The court may take judicial notice only “of facts which are not

subject to reasonable dispute.” Jones v. Cincinnati, 521 F.3d 555, 562 (6th Cir.

2008) (citation omitted).

                     APPLICABLE LAW AND ANALYSIS

             Breach of Contract as to Choice Insurance (Count VI)

      To establish a claim for breach of contract under Michigan law, a plaintiff

must show that “(1) that there was a contract, (2) that the other party breached the

                                          10
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.999 Filed 01/12/21 Page 11 of 39




contract and, (3) that the party asserting breach of contract suffered damages as a

result of the breach.” AFT Michigan v. Michigan, 846 N.W.2d 583, 590 (Mich. Ct.

App. 2014), aff’d sub nom. AFT Michigan v. State of Michigan, 866 N.W.2d 782

(Mich. 2015) (citation omitted).

      Plaintiffs allege that Choice Insurance breached the IC Agreement by (i)

“sharing and disclosing Plaintiffs’ confidential and proprietary information with

third-parties”; (ii) “representing to third parties that Plaintiffs were a part of a

transaction between Northern Capital and Choice Insurance”; (iii) failing “to

provide[] Peterson with an income statement for her business”; and (iv) failing to

“pa[y] commissions and profit sharing due and owing [to] Peterson under the IC[]

Agreement.” (ECF No. 1-1 at Pg. ID 18, 26.) Defendants argue that this claim

fails because (i) Peterson and Northern Capital—not Choice Insurance—are parties

to the IC Agreement and (ii) even if Choice Insurance was party to the agreement,

Choice Insurance did not breach any of its provisions. (ECF No. 3 at Pg. ID 66-

69.) The Court takes each of Defendants’ arguments in turn.

      First, a review of the IC Agreement shows that “Peterson . . . and Northern

Capital Insurance Group . . . agree[d] to enter into a brokerage agreement.” (ECF

No. 1-1 at Pg. ID 42.) But Plaintiffs’ allege that, on or about February 1, 2019,




                                            11
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1000 Filed 01/12/21 Page 12 of 39




 “Choice Insurance acquired the stock or business of Northern Capital.” (Id. at Pg.

 ID 27.)

       In Turner v. Bituminous Casualty Company, Michigan courts’ seminal

 decision on the issue of successor liability, the Supreme Court of Michigan stated

 that “a traditional merger [is] accompanied by exchange of stock.” 244 N.W.2d

 873, 878 (Mich. 1976). The Turner court further stated that “[i]t is the law in

 Michigan that if two corporations merge, the obligations of each become the

 obligations of the resulting corporation.” Id. at 879 (citation omitted). “In such a

 situation, therefore, the injured person could sue the new corporation.” Id.

       In this case, according to the February 7, 2019 press release, “Choice Bank

 [] entered into an agreement to acquire Northern Capital Insurance Group . . . [on]

 [] February 1, 2019.” (ECF No. 14-3 at Pg. ID 474). And following the

 acquisition, “Northern Capital Insurance [would] continue to operate under the

 same name, as a division of Choice Insurance, for an undisclosed period of time.

 (Id.) Defendants contend that “Choice [Insurance] was not using the assumed

 name Northern Capital Insurance Group when Peterson and Northern Capital []

 signed the IC Agreement.” (ECF No. 3 at Pg. ID 66-67.) Even if true, this

 assertion is not inconsistent with Plaintiff’s allegation that Choice Insurance

 acquired Northern Capital’s stock and the suggestion in the press release that

                                           12
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1001 Filed 01/12/21 Page 13 of 39




 Northern Capital retained its name as a division of Choice Insurance. Accepting

 Plaintiffs’ allegations as true, Plaintiffs have shown sufficient facts to suggest that

 Choice Insurance assumed the liabilities of Northern Capital as a result of the

 February 1 transaction. If this is true, Plaintiffs can sue Choice Insurance for the

 alleged breach of the IC Agreement.

       Second, Defendants contend that “there is no provision in the IC Agreement

 that discusses . . . [P]laintiffs’ confidential information or that prohibits Choice

 [Insurance] [] from disclosing information to third parties.” (Id. at Pg. ID 68.) The

 IC Agreement states that “[a]ll records associated with the [] commissions or

 accounts will be owned by [Peterson]” and, if the agreement is terminated,

 “[Northern Capital] will . . . transfer all records.” (ECF No. 1-1 at Pg. ID 42.)

 Plaintiffs argue that “whether Defendants’ disclosure of account information and

 records owned exclusively by Plaintiffs amounts to a breach of the IC Agreement

 is solely a question to be addressed by a jury.” (ECF No. 14 at Pg. ID 419.)

       It is unclear whether the language regarding Peterson’s ownership of records

 and information constitutes a nondisclosure provision. “In reviewing a Rule

 12(b)(6) motion to dismiss, the Court . . . must resolve all ambiguities in the

 contract in Plaintiffs’ favor.” Ajuba Intern., L.L.C. v. Saharia, 871 F. Supp. 2d

 671, 689 (E.D. Mich. 2012) (internal quotation marks and citation omitted). “A

                                            13
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1002 Filed 01/12/21 Page 14 of 39




 court should not choose between reasonable interpretations of ambiguous contract

 provisions when considering a motion to dismiss,” meaning that the “construction

 of ambiguous contract provisions is a factual determination that precludes

 dismissal on a motion for failure to state a claim.” Id. (internal quotation marks

 and citations omitted); see also Ram Int’l, Inc. v. ADT Sec. Servs., Inc., 555 F.

 App’x 493, 503 (6th Cir. 2014) (citing Klapp v. United Ins. Grp. Agency, Inc., 663

 N.W.2d 447, 453-54 (Mich. 2003)) (affirming denial of 12(b)(6) motion to dismiss

 breach of contract claim after finding contractual provision ambiguous).

       Defendants further contend, however, that “[t]he IC Agreement is [] silent as

 to [] restrictions on the types of representations the parties . . . can make about one

 another.” (ECF No. 3 at Pg. ID 68.) Having carefully reviewed the agreement, the

 Court agrees with Defendants. Northampton Rest. Grp., Inc. v. FirstMerit Bank,

 N.A., 492 Fed. Appx. 518, 521 (6th Cir. 2012) (affirming dismissal of breach of

 contract claim on the grounds that plaintiff “did not include the language of any

 specific contractual provisions that had been breached”). Moreover, because

 Plaintiffs did not refute this argument in their response brief, (see ECF No. 14 at

 Pg. ID 419-20), “the[] argument[] [is] deemed conceded and waived,” Boone v.

 Heyns, No. 12-14098, 2017 WL 3977524, at *5 (E.D. Mich. Sept. 11,

 2017). See also McPherson v. Kelsey, 125 F. 3d 989, 995 (6th Cir. 1997)

                                           14
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1003 Filed 01/12/21 Page 15 of 39




 (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at

 developed argumentation, are deemed waived.”).

       Defendants also argue that “[t]here is no provision in the IC Agreement that

 requires an income statement or an accounting to be provided to Peterson.” (ECF

 No. 3 at Pg. ID 69.) The IC Agreement states that “[Northern Capital] will

 maintain an income statement solely for the purpose of determining profit

 generated from [Peterson’s] operations.” (ECF No. 1-1 at Pg. ID 42 (emphasis

 added).) Considering this clear contractual language, to the extent that Plaintiffs

 allege that Defendants failed “to provide[] Peterson with an income statement for

 her business,” (Id. at Pg. ID 18 (emphasis added)), Plaintiffs’ claim fails.

       Defendants further argue that “[t]he only potential obligation in the IC

 Agreement is for the ‘company’ to ‘pay’ Peterson amounts due under the

 agreement” and “[b]ecause Choice [Insurance] is not a party to the IC Agreement,”

 it has not breached any contract. (ECF No. 3 at Pg. ID 69.) As discussed above,

 Plaintiffs’ allegations suggest that Choice Insurance may have taken on Northern

 Capital’s liabilities. If this is true, Plaintiffs can hold Choice Insurance liable for

 Northern Capital’s failure to “pa[y] commissions and profit sharing due and owing

 [to] Peterson under the IC[] Agreement.” (ECF No. 1-1 at Pg. ID 18.) The Court,




                                            15
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1004 Filed 01/12/21 Page 16 of 39




 thus, denies Defendants’ Motion to Dismiss the breach of contract claim as to

 Choice Insurance.

              Fraudulent Misrepresentation as to Mann (Count II)

       To establish a claim for fraudulent misrepresentation, a plaintiff must show:

              (1) [t]hat defendant made a material misrepresentation; (2)
              that it was false; (3) that when he made it he knew it was
              false, or made it recklessly, without knowledge of its truth
              and as a positive assertion; (4) that he made it with the
              intention that it should be acted upon by plaintiff; (5) that
              plaintiff acted in reliance upon it; and (6) that he thereby
              suffered injury.

 Lawrence M. Clarke, Inc. v. Richco Constr., Inc., 803 N.W.2d 151, 162 (Mich.

 2011) (citation omitted).

       Plaintiffs allege that Mann made several misrepresentations:

         1. Mann “would . . . pa[y] NCIAS all of the commissions and
            contingency commissions due NCIAS under the Agency
            Agreement and Addendum.” (ECF No. 1-1 at Pg. ID 20
            (emphasis added).)

         2. Mann “would provide NCIAS with copies of all supporting
            documentation for all commissions and contingency
            commissions, bonus, or profit sharing arrangements of
            Northern Capital, while the Agency Agreement and
            Addendum were in effect.” (Id.)

         3. NCIAS “would be entitled to 90% of the full commission
            paid to it by Northern Capital’s insurance carriers for
            business produced by NCIAS.” (Id.)



                                           16
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1005 Filed 01/12/21 Page 17 of 39




         4. Mann “would provide an accounting of all commissions due
            to NCIAS by the fifteenth day of each month.” (Id.)

         5. Mann “ha[d] paid NCIAS all of the commissions and
            contingency commissions due NCIAS under the Agency
            Agreement and Addendum.” (Id. (emphasis added).)

         6. Mann misrepresented “the amount of gross commissions
            and contingency commissions earned from 2008 through
            2019 and the commissions paid to Northern Capital by its
            insurance companies [(such as, Fremont Insurance
            Company)] for business produced by NCIAS.” (Id. at Pg.
            ID 17, 20.)

       The first four alleged misrepresentations constitute promises to take future

 action. But “[a] party generally cannot state a claim for fraudulent

 misrepresentation based on another party’s failure to do something it promised to

 do in the future.” Blackward Props., LLC v. Bank of Am., 476 F. App’x 639, 643

 (6th Cir. 2012) (emphasis in original); see also Hi–Way Motor Co. v. Int’l

 Harvester Co., 247 N.W.2d 813, 816 (Mich. 1976) (“Future promises are

 contractual and do not constitute fraud.”); Mieske v. Harmony Elec. Co., 270 N.W.

 216, 217 (Mich. 1936) (stating that a claim for fraudulent misrepresentation cannot

 be based on “mere broken promises, unfulfilled predictions, or erroneous

 conjectures as to future events”). Instead, “an action for fraudulent

 misrepresentation must be predicated upon a statement relating to a past or an




                                          17
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1006 Filed 01/12/21 Page 18 of 39




 existing fact.” Blackward, 476 F. App’x at 643 (quoting Hi-Way, 247 N.W.2d at

 816).

         Even the exception to this rule—a plaintiff can bring a fraudulent

 misrepresentation action “if a promise is made in bad faith without the intention to

 perform it,” Derderian v. Genesys Health Care Sys., 689 N.W.2d 145, 156 (Mich.

 Ct. App. 2004) (citing Hi-Way, 247 N.W.2d at 816-17)—does not help Plaintiffs as

 to the first four alleged misrepresentations. See Blackward, 476 F. App’x at 643

 (same). This is because Plaintiffs have not alleged that, when the aforementioned

 promises were made, Mann had no intention of keeping them. See id. (quoting

 Derderian, 689 N.W.2d at 156) (explaining that because “evidence of a broken

 promise is not evidence of fraud,” in order for the exception to apply, a plaintiff

 must “show that, at the time the promise was made, [the defendant] did not intend

 to fulfill it”).

         Turning to the latter two alleged misrepresentations, the Court notes that

 these statements properly concerned past or existing facts. To support their

 argument for dismissal as to this claim though, Defendants proffer three

 arguments, each of which the Court takes in turn. First, it is true that the economic

 loss doctrine—which prohibits a plaintiff from bringing tort claims that are

 factually indistinguishable from breach of contract claims—applies to fraud

                                           18
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1007 Filed 01/12/21 Page 19 of 39




 claims. However, the economic loss doctrine only applies to transactions

 involving the sale of goods—not services, as is the case here. See George v.

 McGee, No. 347636, 2020 WL 862814, at *3 (Mich. Ct. App. Feb. 20, 2020)

 (explaining that when a “case does not involve the commercial sale of goods[,] . . .

 . the economic loss doctrine [does not] apply”).4

       Second, Defendants contend that Plaintiffs fail to satisfy the pleading

 requirements outlined in Federal Rule of Civil Procedure 9(b). Rule 9(b) requires

 a plaintiff bringing a fraud claim to “state with particularity the circumstances

 constituting fraud.” Fed. R. Civ. P. 9(b). Construing the Complaint liberally, the

 Court finds that the last two allegations satisfy this requirement because they could

 be interpreted to mean that Mann made new fraudulent misrepresentations each



 4
   The George court also noted, however, that where “the economic loss doctrine
 does not apply, Rinaldo’s principles about raising tort claims for contractual
 breaches may.” George, 2020 WL 862814, at *3 (citing Rinaldo’s Constr. Corp. v.
 Mich. Bell Tel. Co., 559 N.W.2d 647 (Mich. 1997)) (“This concept applies
 independent of the economic loss doctrine.”). According to the Michigan Supreme
 Court, “‘a tort action stemming from misfeasance of a contractual obligation’ may
 be maintained when there is ‘the violation of a legal duty separate and distinct
 from the contractual obligation.’” Id. (quoting Fultz v. Union-Commerce Assoc.,
 683 N.W.2d 587, 593 (Mich. 2004)). Stated another way, “if a relation exists
 which would give rise to a legal duty without enforcing the contract promise itself,
 the tort action will lie, otherwise not.” Hart v. Ludwig, 79 N.W.2d 895, 898 (Mich.
 1956) (internal quotation marks and citation omitted). Defendants did not address
 this argument in their Motion to Dismiss as it relates to Plaintiffs’ fraudulent
 misrepresentation claim. Thus, the Court need not address it.
                                            19
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1008 Filed 01/12/21 Page 20 of 39




 and every year between 2008 and 2019. (See ECF No. 14 at Pg. ID 429.) Indeed,

 these allegations are plead in a manner that “places [] [D]efendant[s] on ‘sufficient

 notice of the misrepresentation’” such that Defendants can answer the fraud claim

 “in an informed way.” Coffey v. Foamex L.P., 2 F.3d 157, 162 (6th Cir. 1993)

 (citation omitted). Third, the Court agrees with Defendants to some extent

 regarding whether the fraud claim is barred by the applicable statute of limitations.

 Under Michigan law, the statute of limitations for fraud claims is six years. Mich.

 Comp. Laws § 600.5813. Accordingly, as it concerns the last two alleged

 misrepresentations, Defendants are liable for only those statements made in the six

 years preceding the filing of this suit.

       Plaintiffs contend that the statute of limitation should be tolled. (ECF No.

 14 at Pg. ID 428-29.) Under Michigan law, “[i]f a person who is or may be liable

 for any claim fraudulently conceals the existence of the claim . . ., the action may

 be commenced at any time within 2 years after the person who is entitled to bring

 the action discovers, or should have discovered, the existence of the claim.” Mich.

 Comp. Laws § 600.5855. To demonstrate fraudulent concealment, a plaintiff must

 allege: “(1) wrongful concealment of their actions by the defendants; (2) failure of

 the plaintiff to discover the operative facts that are the basis of his cause of action

 within the limitations period; and (3) plaintiff’s due diligence until discovery of the

                                            20
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1009 Filed 01/12/21 Page 21 of 39




 facts.” Evans v. Pearson Enters., Inc., 434 F.3d 839, 851 (6th Cir. 2006)

 (emphasis added) (citation omitted). It is sufficient to note that Plaintiffs have

 altogether failed to plead their own due diligence. See Evans, 434 F.3d at 851

 (affirming the district court’s dismissal of plaintiff’s claim where plaintiff “failed

 to plead that she exercised any due diligence in discovering the facts that she

 alleged”).

       As the Sixth Circuit has explained, “an injured party has a positive duty to

 use diligence in discovering his cause of action within the limitations period” and

 “the means of knowledge are the same thing in effect as knowledge itself.” Dayco

 Corp. v. Goodyear Tire & Rubber Co., 523 F.2d 389, 394 (6th Cir. 1975) (quoting

 Wood v. Carpenter, 101 U.S. 135, 143 (1879)). It is notable that Plaintiffs did not

 respond to Defendants’ argument that they “failed to take action [for] nearly

 twelve years,” even though—since 2008—Plaintiffs believed that, based on the

 agreement, they were entitled to receive supporting documents and an accounting.

 (ECF Nos. 3 at Pg. ID 78; 1-1 at Pg. ID 40, ¶¶ 1-4.) Accordingly, Defendants

 contend, “[P]laintiffs were aware of their potential cause of action” during their

 lengthy period of inaction. (ECF No. 3 at Pg. ID 78.) Based on the allegations in

 the current Complaint, the Court agrees that Plaintiffs’ failure to “assert[] what




                                           21
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1010 Filed 01/12/21 Page 22 of 39




 steps were taken is insufficient” to show the fraudulent concealment required to

 toll the statute of limitations.5 See Dayco, 523 F.2d at 394 (same).

       Plaintiffs further contend that the “continuing wrong” doctrine applies.

 (ECF No. 14 at Pg. ID 429.) Specifically, Plaintiffs point to Horvath v. Delida,

 540 N.W.2d 760, 763 (Mich. Ct. App. 1995) to support their contention that Mann

 made “new” fraudulent misrepresentations “each and every year between 2008

 and 2019” and, each time he made such representations, “an entirely new cause of

 action accrued.” (ECF No. 14 at Pg. ID 429 (emphasis in original).)

       Though it is well-established under Michigan law that the “continuing

 wrong” doctrine does not apply in the context of breach of contract claims, see

 Blazer Foods, Inc. v. Rest. Props., Inc., 673 N.W.2d 805, 812 (Mich. Ct. App.


 5
   The Court further notes that Plaintiffs allege that Mann “was aware of his duty to
 provide supporting documentation and an accounting of commissions and
 contingency commissions due [to] NCIAS.” (ECF No. 1-1 at Pg. ID 31.)
 According to Plaintiffs, “[h]ad Mann provided the information he was obligated to
 provide, NCIAS would have discovered that Northern Capital and Mann owned
 substantial commissions and contingency commissions to NCIAS.” (Id. at Pg. ID
 32.) Notably, this allegation is devoid of any indication that Plaintiffs took
 indisputably available steps—i.e., requesting the supporting documentation or an
 accounting—to discover this alleged cause of action during the limitations period.
 Moreover, Plaintiffs do not allege that they exercised their contractual right to
 “remove themselves from th[e] [business] arrangement” at the time of “review,”
 which the Agency Agreement states would occur every 24 months. (Id. at Pg. ID
 40, ¶ 4.) This inaction in the midst of Defendants’ alleged failure to satisfy their
 contractual obligations further demonstrates Plaintiffs’ lack of due diligence.

                                          22
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1011 Filed 01/12/21 Page 23 of 39




 2003), the same cannot be said regarding the doctrine’s application to fraudulent

 misrepresentations claims. As explained in Currithers v. FedEx Ground Package

 Sys., Inc., “[a]pplication of the doctrine to [p]laintiffs’ fraudulent misrepresentation

 claim is less clear, because claims alleging fraudulent misrepresentation need not

 necessarily sound in tort.” No. 04-10055, 2012 WL 458466, at *10 (E.D. Mich.

 Feb. 13, 2012) (citing Wilcoxon v. Wayne County Neighborhood Legal Servs., 652

 N.W.2d 851, 853 n.4 (Mich. Ct. App. 2002)). “Depending on the circumstances,

 they could be understood as a waiver of a tort action in favor of seeking restitution

 under a theory of quasi-contract.” Id. (citing Wilcoxon, 652 N.W.2d at 853 n.4).

       In Currithers, the court noted that “Plaintiffs do not allege that the

 misrepresentations sounded in tort, but contend that the misrepresentations were

 made to induce Plaintiffs’ reliance, such that they would enter into the Operating

 Agreement and believe they would be treated as independent contractors.” (Id.)

 This case is no different—Plaintiffs alleged that “NCIAS . . . reasonably rel[ied] on

 the misrepresentations when it produced and continued to produce business under

 the Agency Agreement and Addendum” and Mann’s alleged misrepresentations

 “resulted in loss commissions and contingency commissions in excess of

 $1,000,000.” (ECF No. 1-1 at Pg. 21.) Here, just as in Currithers, “[t]he

 continuing wrongs doctrine may not be applied to Plaintiffs’ fraudulent

                                           23
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1012 Filed 01/12/21 Page 24 of 39




 misrepresentation claims because the claims sound in contract and the continuing

 wrong doctrine no longer applies to contract claims under Michigan law.”

 Currithers, 2012 WL 458466, at *10.

       Accordingly, the Court denies Defendants’ Motion to Dismiss Plaintiffs’

 fraudulent misrepresentation claim as to Mann, though the claim is considerably

 narrowed by the aforementioned analysis.

                Innocent Misrepresentation as to Mann (Count III)

       To prevail on a claim of innocent misrepresentation under Michigan law, a

 plaintiff must show that (i) a false and material misrepresentation was made; (ii)

 the plaintiff detrimentally relied upon the misrepresentation; and (iii) the injury

 inures to the benefit of the person making the representation. M & D, Inc. v.

 McConkey, 585 N.W.2d 33, 37 (Mich. Ct. App. 1998) (citation omitted).

       To support this claim, Plaintiff points to largely the same representations

 discussed as to Count II (Fraudulent Misrepresentation). (See ECF No. 1-1 at Pg.

 ID 20-21.) Defendants argue that, because “[P]laintiffs have not alleged a benefit

 inuring to Mann in his individual capacity,” the final element of the claim is not

 satisfied. (ECF No. 3 at Pg. ID 80.) In response, Plaintiffs contend that Mann can

 be “held personally liable for any tortious conduct he commits” and they “have []




                                           24
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1013 Filed 01/12/21 Page 25 of 39




 alleged that Northern Capital benefited from the false representations of its

 President.” (ECF No. 14 at Pg. ID 431 (citing ECF No. 1-1 at Pg. ID 22, ¶ 66).)

       Even if both of these arguments prove true, it does not move Plaintiffs closer

 to satisfying their obligation to show an injury inuring to the benefit of Mann, the

 person making the representation. See M & D, Inc., 585 N.W.2d at 37 (citation

 omitted). Accordingly, the Court dismisses Plaintiffs’ innocent misrepresentation

 claim as to Mann.

                        Silent Fraud as to Mann (Count IX)

       “Silent fraud is essentially the same [as fraudulent misrepresentation] except

 that it is based on a defendant suppressing a material fact that he or she was legally

 obligated to disclose, rather than making an affirmative misrepresentation.” Tocco

 v. Richman Greer Prof’l Ass’n, 553 F. App’x 473, 476 (6th Cir. 2013) (alternation

 in original) (quoting Alfieri v. Bertorelli, 813 N.W.2d 772, 775 (Mich. Ct. App.

 2012)). In order to establish a claim for silent fraud, a plaintiff must allege facts

 showing: (i) “a pre-existing legal or equitable duty to disclose”; (ii) “suppression

 of information with the intent to defraud”; (iii) “reasonable reliance upon




                                           25
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1014 Filed 01/12/21 Page 26 of 39




 defendant’s performance of the duty”; and (iv) “damages caused by the

 suppression of the information.” Id. at 476-77 (citations omitted).

       Plaintiffs allege that Mann “was aware of his duty to provide supporting

 documentation and an accounting of commissions and contingency commissions

 due [to] NCIAS.” (ECF No. 1-1 at Pg. ID 31.) This claim fails at the outset

 because Plaintiffs fail to identify a duty separate and apart from Defendants’

 contractual duty. Chaudhary v. JDS Pump N Go, LLC, No. 347000, 2020 WL

 2501660, at *7 (Mich. Ct. App. May 14, 2020) (affirming summary disposition

 where “allegations arose from the parties’ contractual relationship, not from a

 separate duty”); see also Fultz, 683 N.W.2d at 591 (“[A] tort action will not lie

 when based solely on the nonperformance of a contractual duty.”); Huron Tool &

 Eng’g Co. v. Precision Consulting Servs., Inc., 532 N.W.2d 541, 545 (Mich. Ct.

 App. 1995) (“[T]he misrepresentations relate to the breaching party’s performance

 of the contract and do not give rise to an independent cause of action in tort.”).

       Accordingly, the Court dismisses Plaintiff’s silent fraud claim as to Mann.

             Statutory Conversion as to Choice Insurance (Count IV)

       “In order to prevail on a claim for statutory conversion, a plaintiff must

 satisfy the elements of a common law conversion claim, as well as demonstrate

 that the defendant had ‘actual knowledge’ of the converting activity.” Nedschroef

                                           26
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1015 Filed 01/12/21 Page 27 of 39




 Detroit Corp. v. Bemas Enters. LLC, 106 F. Supp. 3d 874, 886 (E.D. Mich. 2015),

 aff’d, 646 F. App’x 418 (6th Cir. 2016) (citation omitted); see also Olympic Forest

 Prod., Ltd. v. Cooper, 148 F. App’x 260, 265 (6th Cir. 2005) (“In Michigan, a

 statutory claim of conversion consists of knowingly buying, receiving, or aiding in

 the concealment of stolen, embezzled, or converted property.”).

       A common law conversion claim requires allegations of “any distinct act of

 domain wrongfully exerted over another’s personal property in denial of or

 inconsistent with the rights therein.” Foremost Ins. Co. v. Allstate Ins. Co., 486

 N.W.2d 600, 606 (Mich. 1992). “Conversion may occur when a party properly in

 possession of property uses it in an improper way, for an improper purpose, or by

 delivering it without authorization to a third party.” Dep’t of Agric. v. Appletree

 Mktg. LLC, 779 N.W.2d 237, 244-45 (Mich. 2010). To prevail on an action for

 conversion of money (as opposed to property), “the defendant must have an

 obligation to return the specific money entrusted to his care.” Sudden Serv., Inc. v.

 Brockman Forklifts, Inc., 647 F. Supp. 2d 811, 815 (E.D. Mich. 2008) (emphasis

 added) (citing Check Reporting Servs., Inc. v. Mich. Nat’l Bank–Lansing, 478

 N.W.2d 893, 900 (1991)); see also In re B & P Baird Holdings, Inc., No. AP 11-

 80397, 2015 WL 6152959, at *8 (Bankr. W.D. Mich. Oct. 15, 2015), aff’d sub

 nom. Hagan v. Baird, 288 F. Supp. 3d 803 (W.D. Mich. 2018), aff’d sub nom. In re

                                          27
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1016 Filed 01/12/21 Page 28 of 39




 B & P Baird Holdings, Inc., 759 F. App’x 468 (6th Cir. 2019) (“[S]uccess on a

 conversion count involving money is not assured simply by tracing funds. The

 plaintiff must establish ‘an obligation to keep intact or deliver the specific money

 in question.’”).

       Plaintiffs allege that, “[r]ather than paying the commissions due and owing

 to NCIAS and Peterson, . . . Choice Insurance refused to pay NCIAS and

 Peterson’s commissions and contingency commissions, and instead, have

 converted such funds to their own uses.” (ECF No. 1-1 at Pg. ID 23.) The Court

 finds that, for two reasons, the facts here do not support a claim of conversion.

       First, Plaintiffs did not entrust or pay “specific money” to Defendants;

 Plaintiffs did not hand over specific funds, much less specific funds Defendants

 were obligated to later “return.” See Warren Tool Co. v. Stephenson, 161 N.W.2d

 133, 148 (Mich. Ct. App. 1968) (suggesting no conversion claim where “plaintiffs .

 . . agree to allow [defendants] to collect such moneys and account therefor at a

 later time”). And each of the cases Plaintiffs cite in support of their argument to

 the contrary are readily distinguishable.

       In Hanover Exch. v. Metro Equity Grp., LLC, No. 2:08-cv-14897, 2009 WL

 2143866, at *2 (E.D. Mich. July 14, 2009), the court found that the plaintiff’s

 claim fell within the “specific money” requirement because the “defendants used

                                             28
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1017 Filed 01/12/21 Page 29 of 39




 the money in [a] escrow account for unauthorized purposes when in fact they were

 duty bound to return the funds.” Here, Plaintiffs have not alleged that they

 removed from their coffers specific funds that they then placed in an account to be

 managed by Defendants.

       In Citizens Ins. Co. v. Delcamp Truck Ctr., Inc., 444 N.W.2d 210, 212

 (Mich. Ct. App. 1989), the plaintiff wrote a check for a specific amount and sent it

 to the defendant. The court found that the defendant “converted [the plaintiff’s]

 personal property when it cashed [the plaintiff’s] check and retained the full

 amount of that check when it was entitled to only a portion.” Id. at 213. Here,

 unlike in Delcamp, Plaintiffs did not give Defendants specific funds, a portion of

 which Defendants were obligated to pass on to another party or return to Plaintiffs

 upon their request.

       In In re B & P Baird Holdings, Inc., 591 F. App’x 434, 439-440 (6th Cir.

 2015), the court found that the defendant, who controlled the funds generated from

 the sale of a debtor’s assets, impermissibly appropriated the funds for personal use.

 The Sixth Circuit affirmed the district court’s finding of conversion in part

 because, “[u]nder applicable Michigan law, ‘[t]he assets of a corporation are a trust

 found in the hand of the board of directors.’” Id. at 440 (citation omitted). In other




                                          29
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1018 Filed 01/12/21 Page 30 of 39




 words, there unlike here, the debtor removed specific assets from his possession

 and placed them in an account controlled in part by the defendant.

       Ultimately, the crux of Plaintiffs’ argument is that the parties engaged in the

 sale of insurance services according to an express contract and Defendants

 breached the contractual provision requiring them to “pay[] the commissions due

 and owing to NCIAS and Peterson.” (ECF No. 1-1 at Pg. ID 23.) “Because

 Plaintiff’s cause of action arises from the breach of the contract (and not the

 appropriation of specific funds in violation of a separate legal duty), Plaintiff’s

 conversion claim fails.” Sudden Serv., 647 F. Supp. at 816.

       The Court therefore dismisses Plaintiffs’ statutory conversion claim as to

 Choice Insurance.

                   Accounting as to Choice Insurance (Count V)

       An accounting is “an extraordinary remedy, and like other equitable

 remedies, is available only when legal remedies are inadequate.” Bradshaw v.

 Thompson, 454 F.2d 75, 79 (6th. Cir. 1972). “The burden of proof is on plaintiff to

 show the inadequacy of the legal remedy,” and “Michigan courts have long held

 that an accounting in equity is unnecessary where discovery is sufficient to

 determine the amounts at issue.” Wilson v. Cont’l Dev. Co., 112 F. Supp. 2d 648,

 663 (W.D. Mich. 1999) (citations omitted). Furthermore, “[t]he law is clear that an

                                           30
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1019 Filed 01/12/21 Page 31 of 39




 accounting may not be had where the action is for a specific sum due under a

 contract.” Barkho v. Homecomings Fin., LLC, 657 F. Supp. 2d 857, 865 (E.D.

 Mich. 2009) (internal quotation marks and citation omitted).

       Plaintiffs allege that Northern Capital and Choice Insurance have never

 provided (i) “an accounting of all commissions and contingency commissions due

 to NCIAS and Peterson”; (ii) “a copy of all contingency, bonus, or profit sharing

 arrangements [they] had with applicable markets”; and (iii) “an income statement

 to Peterson relating to the business produce[d] by Peterson under the IC[]

 Agreement.” (ECF No. 1-1 at Pg. ID 24.) According to Plaintiffs, “NCIAS and

 Peterson cannot, even with liberal discovery, reasonably be expected to ascertain

 the amount due.” (Id. at Pg. ID 25.) Accordingly, Plaintiffs seek “a complete

 accounting of all of its business produced through Northern Capital and Choice

 Insurance, . . . so that it can determine the exact amount of commissions and

 contingency commissions owed them.” (Id.)

       Here, Plaintiffs allege that they are owed an amount “in excess of

 $1,000,000.” (Id. at Pg. ID 22 (emphasis added).) This does not constitute “a

 specific sum due under a contract.” But, at this stage in the litigation and based on

 the allegations in the Complaint, the Court agrees with Defendants’ contention that

 “[t]here is [] no reasonable basis for assuming that typical discovery procedures

                                          31
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1020 Filed 01/12/21 Page 32 of 39




 would be inadequate for plaintiffs to determine the amounts they claim to be

 owed.” (ECF No. 3 at Pg. ID 73.) In their response brief, Plaintiffs appear to

 concede that this claim is premature, stating that “an accounting may be necessary

 should Defendants refuse to provide the accurate commission reports and

 underlying data during discovery.” (ECF No. 14 at Pg. ID 424 (emphasis added).)

 This assertion very well may be true if Plaintiffs question the accuracy of any

 reports or data Defendants provide during discovery. Until then however, the

 Court finds that the rules governing civil procedure are fully adequate to provide

 any relief sought by Plaintiffs.

       Accordingly, the Court dismisses Plaintiffs’ claim for an accounting as to

 Choice Insurance.

    Tortious Interference with a Contract or Business Relations as to Choice
                        Insurance & Mann (Count VII)

       “In Michigan, tortious interference with a contract or contractual relations is

 a cause of action distinct from tortious interference with a business relationship or

 expectancy.” Asphalt Sols. Plus, LLC v. Associated Const. of Battle Creek, Inc.,

 No. 301136, 2011 WL 6187043, at *3 (Mich. Ct. App. Dec. 13, 2011) (citation

 omitted); see also Fidelity Nat. Title Ins. Co. v. Title First Agency, Inc., 2008 WL

 4371838, at *7 (E.D. Mich. Sept. 22, 2008) (“Tortious interference with contract

 exists when a third party to a contract, knowing of the contract, intentionally and
                                          32
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1021 Filed 01/12/21 Page 33 of 39




 wrongfully induces a breach of the contract which results in damage to a non-

 breaching party.”).

       “The elements of tortious interference with a contract are (1) the existence of

 a contract, (2) a breach of the contract, and (3) an unjustified instigation of the

 breach by the defendant.” Id. (citation omitted). Here, Plaintiffs did not identify

 any contract between them and parties other than Defendants—much less one

 whose breach Defendants instigated.

       A claim for tortious interference with a business relationship “requires proof

 of (1) a valid business relationship or expectancy; (2) knowledge of that

 relationship or expectancy on the part of the defendant; (3) an intentional

 interference by the defendant inducing or causing a breach or termination of that

 relationship or expectancy; and (4) resulting damage to the plaintiff.” Warrior

 Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 286 (6th Cir. 2010)

 (citing Badiee v. Brighton Area Schs., 695 N.W.2d 521, 538 (Mich. Ct. App.

 2005)). In order to establish this claim, Plaintiff must allege that Defendants

 engaged in “a lawful act with malice and unjustified in law for the purpose of

 invading” Plaintiffs’ business relationship with another. Derderian, 689 N.W.2d at

 157-58 (citation omitted). “To establish that a lawful act was done with malice and

 without justification, the plaintiff must demonstrate, with specificity, affirmative

                                           33
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1022 Filed 01/12/21 Page 34 of 39




 acts by the defendant that corroborate the improper motive of the interference.”

 Mino v. Clio. Sch. Dist., 661 N.W.2d 586, 597-98 (2003) (citation omitted).

       To support this claim, Plaintiffs allege that:

          1. “Defendants advising the insurance markets that Plaintiffs
             were part of the [February 1 transaction] was intended to
             disrupt and interfere with Plaintiffs’ business relationships
             with their clients.” (ECF No. 1-1 at Pg. ID 28.)

          2. “Defendants have shared Plaintiffs[’] records and
             information with third parties as a part of their intent to
             interfere with . . . the business relationship between
             Plaintiffs and their clients and the business relationships
             between [P]laintiffs and their insurance markets. . . .” (Id.)

          3. “Defendants advising insurance companies that Plaintiffs
             were part of the transaction was intended to mislead or
             confuse the insurance markets for the purpose of obtaining
             higher commissions and allow for sub-produced business
             where such insurance agreements disallowed such.” (Id.
             at Pg. ID 27.)

          4. “Defendants advising regulatory agencies that Plaintiffs
             were part of the transaction was intended to avoid state
             licensing regulations.” (Id.)

       The latter two allegations fail because they do not appear to even concern

 Plaintiffs’ business relationship with parties other than Defendants. In addition,

 the allegations do not support the conclusion that Defendants induced or caused a

 breach or termination of any such relationship. And even if the alleged acts

 impacted such relationships or caused a breach or termination of them, these

                                           34
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1023 Filed 01/12/21 Page 35 of 39




 allegations do not identify which business relationships experienced such

 interference.

       According to Plaintiffs’ first two allegations, which concern Plaintiffs

 business relationships with their clients, Defendants committed the “specific” and

 “affirmative acts” of sharing Plaintiffs’ records and advising insurance markets

 that Plaintiffs were part of the February 1 transaction in order to “solicit” and

 “acquire” Plaintiffs’ clients. (See id. at Pg. ID 29 (“It will not be possible to

 determine the number of customers, potential customers, or acquisition targets

 solicited . . . by Defendants.”).) Because of Defendants’ intentional acts, Plaintiffs

 contend, “business has been lost.” (Id. at Pg. ID 28.) Indeed, the first two

 allegations are sufficient to survive Defendants’ Motion to Dismiss.

                 Receivership as to Choice Insurance (Count VIII)

       Under Michigan law, courts have “broad jurisdiction to appoint a receiver in

 an appropriate case.” Reed v. Reed, 693 N.W.2d 825, 844 (Mich. Ct. App. 2005)

 (citations omitted). “The purpose of appointing a receiver is to preserve property

 and to dispose of it under the order of the court.” Id. (citation omitted). Notably

 however, “a receiver should only be appointed in extreme cases.” Id. (citation

 omitted). Indeed, “the appointment of a receiver is a remedy of last resort and

 should not be used when another, less dramatic remedy exists.” Woodward v.

                                            35
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1024 Filed 01/12/21 Page 36 of 39




 Schwartz, No. 343704, 2020 WL 1228657, at *2 (Mich. Ct. App. Mar. 12, 2020)

 (citation omitted). “When other approaches have failed to bring about compliance

 with a court’s orders, whether through intransigence or incompetence, receivership

 may then be appropriate.” Petitpren v. Taylor Sch. Dist., 304 N.W.2d 553 (Mich.

 Ct. App. 1981).

        Plaintiffs allege that following the alleged merger of Northern Capital and

 Choice Insurance and the creation of the IC Agreement on February 1, Northern

 Capital opened a bank account in the name of NCIAS in which monies were

 deposited and thereafter paid to NCIAS. (ECF No. 1-1 at Pg. ID 30.) Plaintiffs

 allege that Defendants opened the bank account without NCIAS’s permission and

 have since diverted commissions due NCIAS to other accounts or affiliates of

 Defendants. (Id.) Plaintiffs further allege that, even though “[t]he stock and

 business of NCIAS was never sold or transferred to Defendants,” “Defendants

 have made filings with regulatory authorities and insurance companies identifying

 NCIAS as a company or business that was acquired as a part of the [February 1]

 transaction.” (Id.) Thus, according to Plaintiffs, “there is sufficient good cause

 warranting the appointment of a Receiver for Defendants in order to determine

 amounts due Plaintiffs and preserve the assets of the companies.” (Id. at Pg. ID

 31.)

                                           36
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1025 Filed 01/12/21 Page 37 of 39




       The Court disagrees. Plaintiffs point to no order with which Defendants

 have failed to comply. Nor have Plaintiffs suggested that Defendants would be

 unable comply with any order or judgment the Court may issue in the future.

 Accordingly, the Court is not persuaded that a receiver is necessary at this time.

 The Court thus dismisses Plaintiffs’ receivership claim as to Choice Insurance.

                                   CONCLUSION

       For the reasons discussed above, the Court finds that Plaintiffs have failed to

 make out claims of innocent misrepresentation as to Mann (Count III), statutory

 conversion as to Choice Insurance (Count IV), accounting as to Choice Insurance

 (Count V), receivership as to Choice Insurance (Count VIII), and silent fraud as to

 Mann (Count IX).

       Regarding Count II (Fraudulent Misrepresentation as to Mann), to the extent

 that Plaintiffs allege that Mann made new fraudulent misrepresentations each year

 between 2008 and 2019 regarding (i) whether he “ha[d] paid NCIAS all of the

 commissions and contingency commissions due”; (ii) “the amount of gross

 commissions and contingency commissions earned”; and (iii) “the commissions

 paid to Northern Capital by its insurance companies [(such as, Fremont Insurance

 Company)] for business produced by NCIAS,” (ECF No. 1-1 at Pg. ID 17, 20),




                                          37
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1026 Filed 01/12/21 Page 38 of 39




 Mann may be liable for only those statements made during the six years preceding

 the filing of this suit.

        Regarding Count VI (Breach of Contract as to Choice Insurance), to the

 extent that Plaintiffs allege that Choice Insurance “shar[ed] and disclos[ed]

 Plaintiffs’ confidential and proprietary information with third-parties” and failed to

 “pa[y] commissions and profit sharing due and owing” to Plaintiffs, (ECF No. 1-1

 at Pg. ID 18, 23), the claim survives.

        Regarding Count VII (Tortious Interference with a Contract or Business

 Relations as to Choice Insurance & Mann), to the extent that Plaintiffs allege that

 Choice Insurance and Mann (i) “advis[ed] the insurance markets that Plaintiffs

 were part of the [February 1 transaction] . . . to disrupt and interfere with Plaintiffs

 business relationships with their clients”; (ii) “shared Plaintiffs[’] records and

 information with third parties as a part of their intent to interfere with . . . the

 business relationship between Plaintiffs and their clients and the business

 relationships between [P]laintiffs and their insurance markets. . . .”; and (iii) as a

 result, “business has been lost,” the claim survives. (See ECF No. 1-1 at Pg. ID

 28.)

        Accordingly,




                                             38
Case 2:20-cv-11016-LVP-EAS ECF No. 36, PageID.1027 Filed 01/12/21 Page 39 of 39




       IT IS ORDERED that Defendants’ Motion to Dismiss (ECF No. 3) is

 GRANTED as to Counts III, IV, V, VIII, and IX.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF

 No. 3) is DENIED as to Counts II, VI, and VII.

       IT IS FURTHER ORDERED that Defendant’s Motion to Stay Discovery

 (ECF No. 28) is DENIED as moot.

       IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE


  Dated: January 12, 2021




                                        39
